DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter, “a utility lineman's hot stick” of claims 10 and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,714,845. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
the structural limitations of claims 1 and 11 of an instant application is boarder than claims 1 and 9 of the US patent, as the claim 1 of the instant application does not disclose, first and second grooves, hole extending through the connector body, the pads are pivotable around a fastener, spring biasing and etc. 
Thus claims 1 and 11 of instant application discloses all the claimed limitations of the US patent, except for the method steps such as ‘connecting’ as claimed in claim 1 of the instant application, and (connecting, positioning). It would have been obvious of connecting and positioning an electrical connector to a first and second electrical conductors as claimed in method claims 1 and 11, as intended and to connect a connector to electrical conductors for extending electricity.
The claimed subject matter of claim 2, “spring biasing” is included in claims 1, 5 and 12 of the US patent.
The claimed subject matter of claim 3, “pivotable around a fastener” is included in claims 1, 5 and 12 of the US patent.
The claimed subject matter of claims 4-5 and 7 is included in claims 1, 5 and 12 of the US patent.
The claimed subject matter of claim 12, “a spring” is included in claims 1, 5 and 12 of the US patent.
The claimed subject matter of claim 13, “a fastener head” is included in claim 13 of the US patent.
The claimed subject matter of claims 14 and 15, “a recessed portion” is included in claims 13 and 14 of the US patent.
The claimed subject matter of claim 16, “a Belleville washer” is included in claim 16 of the US patent.
The claimed subject matter of claim 17, “a shear nut” is included in claim 17 of the US patent.
Thus claims 2-5, 7 and 12 -17 of the instant application discloses all the claimed limitations of the US patent, except for the method steps such as ‘connecting’ and positioning as claimed in claims2-5, 7 and 12 -17 of the instant application. It would have been obvious of connecting and positioning an electrical connector to a first and second electrical conductors as claimed in method claims 2-5, 7 and 12 -17, as intended and to connect a connector to electrical conductors for extending electricity.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitchell et al. (US 8,469,721) hereafter Mitchell.
Regarding claim 1, Mitchell discloses an electrical connector 100 to a first electrical conductor 12 and a second electrical conductor 14, the electrical connector 100 having a first pad 106 and a second pad 108, the first pad and the second pad having the same shape (see fig. 1).
The method steps of claim 1 such as connecting is considered as inherent when the structural elements are present and used as intended.


Regarding claim 2, Mitchell discloses an applying a force to the first pad, the second pad, or both the first pad and the second pad to overcome a force applied by a spring biasing (securing tab 169, see fig. 8 and column 8, lines 17-18) the first pad against the second pad to move the first pad and the second pad a distance a part to receive the first conductor.
Regarding claim 3, Mitchell discloses at least one of the first pad and the second pad is pivotable around a fastener 110 while maintaining alignment of a first groove 133A, 133B of the first pad 106 with a first groove 146A,146B of the second pad 108 and the alignment of a second groove of the first pad with a second groove of the second pad (see column 11, lines 41-48).
Regarding claim 5, Mitchell discloses the first pad 106 has a hole 124 and the second pad 108 has a hole 138, wherein the electrical connector 100 has a fastener 110 through the hole of the first pad 106 and through the hole of the second pad 108, and wherein the hole of each of the first pad and the second pad is sized and shaped to allow pivoting movement about the fastener (being holes 124 and 138 are elongated hole, see fig. 1).
Regarding claim 6, Mitchell discloses removing the force so that the first pad and second pad are again biased together to maintain the first conductor between the second groove of the first pad and the second groove of the second pad.
Regarding claim 7, Mitchell discloses applying a force to the first pad, the second pad, or both the first pad and the second pad to overcome the force applied by a spring biasing (securing tab 169, see fig. 8 and column 8, lines 17-18) the first pad against the second pad to move the first pad and the second pad a distance a part to receive the second conductor.
Regarding claim 8, Mitchell, discloses guiding the second conductor into a first groove 133A, 133B of the first pad 106 and a first groove 146A,146B of the second pad by a first receiving flange 118 of the first pad 106 and a first receiving flange 118 of the second pad 108 (fig. 1).
Regarding claim 9, Mitchell, discloses removing the force so that the first pad and second pad are again biased together to maintain the second conductor between the first groove of the first pad and the first groove of the second pad.
Regarding claim 10, Mitchell, discloses an end of a fastener, which pass through a hole of the first pad and through a hole of the second pad (it is to be noted that a utility lineman’s hot stick is not positively claimed and in intended used for attaching to a fattener, moreover is not shown in any of the drawing).
Regarding claim 11, Mitchell, discloses an electrical connector 100 comprising: connecting a first pad 106 to a second pad 108, the first pad and the second pad having the same shape (see fig. 1); and an installed position and a second groove 146A that contacts a second conductor 14 when the second conductor 14 is in an installed position.
The method steps of claim 11 such as connecting and positioning are considered as inherent when the structural elements are present and used as intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of De France (US 7,666,024).
Regarding claim 12, Mitchell, discloses all the claimed limitations except for a spring between a first end of the fastener and one of the first pad and the second pad so that the spring biases the first pad and the second pad towards each other.
De France discloses a spring 22 between a first end of the fastener 64 and one of the first pad 18 and the second pad 20 so that the spring biases the first pad and the second pad towards each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spring between a first end of the fastener and one of the first pad and the second pad so that the spring biases the first pad and the second pad towards each other as taught by De France, in order to maintain consistant electrical and mechanical connection there in between.
Regarding claim 14, Mitchell, discloses all the claimed limitations except for each hole of the first pad and the second pad comprises an elongated portion and a recessed portion, further comprising positioning the spring in a recessed portion in one of the first pad and the second pad that has a shape that corresponds to a shape of the spring to seat the spring.
De France, discloses both of the fast and second pads 18, 20 are having holes 34 and 52, 62, and the second pad 20 comprises an elongated portion 52 and a recessed portion 62, further comprising positioning the spring 22 in a recessed portion 62 in the second pad 22 that has a shape that corresponds to a shape of the spring to seat the spring (see fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hole of the first pad  and the second pad comprises an elongated portion and a recessed portion, and further comprising positioning the fastener head in the recessed portion that has a corresponding shape to the fastener head in one of the first pad and the second pad to prevent rotation of fastener in order to better mechanical connection and flush mounting, so as it can be accommodate within given space of the device.
Regarding claim 15, Mitchell as modified by De France, discloses the fastener has a fastener head and a fastener body, wherein each hole of the first pad and the second pad comprises an elongated portion and a recessed portion, further comprising positioning the spring in the recessed portion of one of the first pad and the second pad and a second end of the fastener in the recessed portion of the other of the first pad and the second pad.
Regarding claim 16, Mitchell as modified by De France, discloses securing a Belleville washer on the fastener body with a nut (see figs. 8-9). It is to be noted that “Belleville” is just designation, as there is no particular structure is claimed and is industrial standard. Since industry standards are subject to change, recitation of industry standards in a claim makes the claim are vague and indefinite.
Regarding claim 17, Mitchell as modified by De France, discloses wherein connecting the fastener to the first pad and the second pad by a shear-nut 66. It is to be noted that “shear -nut” is just designation, as there is no particular structure of nut is claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of HU (US 2003/0233913).
Regarding claim 13, Mitchell discloses all the claimed limitations except for each hole of the first pad and the second pad comprises an elongated portion and a recessed portion, and further comprising positioning the fastener head in the recessed portion that has a corresponding shape to the fastener head in one of the first pad and the second pad to prevent rotation of fastener.
HU, fig. 3 discloses first body 10 and second body 20 and are having hole 12, 25 of the first body and second body comprises an elongated portion 15 and a recessed portion 121, and further comprising the fastener head 411 in the recessed portion 121 (see figs. 2 and 3) that has a corresponding shape to the fastener head in the first body to prevent rotation of fastener 41.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each hole of the first pad  and the second pad comprises an elongated portion and a recessed portion, and further comprising positioning the fastener head in the recessed portion that has a corresponding shape to the fastener head in one of the first pad and the second pad to prevent rotation of fastener in order to better mechanical connection and flush mounting, so as it can be accommodate within given space of the device.
Also see Freed et al. (US 10,267,300), fig. 4. 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record dose not disclose or teaches,  the alignment of the first groove of the first pad with the first groove of the second pad and the alignment of the second groove of the first pad with the second groove of the second pad is maintained by a configuration selected from the group consisting of a depression of the first pad receiving a head of the fastener, a depression of the second pad receiving the spring, the fastener being through a hole of the first pad, the fastener being through a hole of the second pad, a protruding tab of a first pad being inside a groove of the second pad, a protruding tab of the second pad being inside a groove of the first pad, and any combinations thereof as required by this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO862.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831